DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.


Information Disclosure Statement

This office acknowledges receipt of the following items from the Applicant:
Information Disclosure Statement (IDS) filed on 07/20/2020.
Information disclosed and list on PTO 1449 was considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,9-10,13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Beyer et al. (U.S. 9,548,312).
Regarding claim 1, Beyer et al. disclose a memory device (Figure 6), comprising: a semiconductive substrate (101) comprising a source region (504), a drain region (609), and a channel region (614) between the source region and the drain region; a select gate (401) over and vertically spaced apart from a first portion of the channel region (Figure 7); and a floating gate (701) over and vertically spaced apart from a second portion of the channel region (Figure 7) and laterally spaced apart from the select gate, wherein a bottommost portion (105) of the floating gate is lower than a bottommost portion of the select gate (Column 17, lines 9-25).
	Regarding claim 9, Beyer et al. disclose wherein a top side of the floating gate is free of a control gate (Column 16, lines 1-5).
	Regarding claims 10, 13-14 Beyer et al. disclose a memory device (Figure 7), comprising: 
	a semiconductive substrate (101) comprising a source region (609), a drain region (504), and a channel region (614) between the source region and the drain region;
	a select gate (401) over and vertically spaced apart from a first portion of the channel region; and 
	a floating gate (501) over and vertically spaced apart from a second portion of the channel region and laterally spaced apart from the select gate, wherein a bottommost portion of the floating gate(105) is lower than a topmost portion (505) of the drain region.
	Regarding claim 15, Beyer et al. disclose a integrated circuit (Figure 7), comprising: 

	a memory device  (Figure 7, 100)comprising: 
	a source region (609)and a drain region(504) within the semiconductive substrate; 
	a channel region (614) within the semiconductive substrate and between the source region and the drain region;
	 a select gate (401) over and vertically spaced apart from a first portion of the channel region; and 
	a floating gate (501) over and vertically spaced apart from a second portion of the channel region and laterally spaced apart (301) from the select gate, wherein the memory device is free of a control gate over the floating gate (Column 16, lines 1-5).
	
Allowable Subject Matter
Claims 2-8, 11-12,16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-8, 11-12,16-19 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. The prior art does not teach the claimed invention as disclosed in claims 2-9, 16-19.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THONG Q LE/Primary Examiner, Art Unit 2827